 

Case 1:21-cr-20591-TLL-PTM ECF No. 1, PagelD.1 Filed 09/15/21 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION
Case: 1:21-cr-20591
UNITED STATES OF AMERICA, Judge: Ludington, Thomas L.
MJ: Morris, Patricia T.

Filed: 09-15-2021
INDI USA v. SEALED MATTER (tt)

v, | LE

Plaintiff,

 

NIGEL GENE INGERSOLL, SEP 15 2021
U.S. DISTRICT COURT
Defendants. FLINT, MICHIGAN
INDICTMENT

 

THE GRAND JURY CHARGES:
COUNT ONE
(18 U.S.C. §§ 922(a)(6) & 924(a)(2)
(False Statement During Purchase of a Firearm)

On or about May 12, 2020, in the Eastern District of Michigan, the defendant,
NIGEL GENE INGERSOLL, in connection with the attempted acquisition of a
firearm, a Smith & Wesson MP9 Shield pistol, from Jay’s Sporting Goods, a licensed
dealer of firearms within the meaning of Chapter 44, Title 18, United States Code,
knowingly made a false and fictitious written statement to Jay’s Sporting Goods,
which statement was intended and likely to deceive Jay’s Sporting Goods, as to a

fact material to the lawfulness of such sale of said firearm to the defendant under

chapter 44 of Title 18, in that the defendant represented that he had never been

=>

 
 

Case 1:21-cr-20591-TLL-PTM ECF No. 1, PagelD.2 Filed 09/15/21 Page 2 of 3

convicted of a felony, when in fact, as the defendant then and there well knew, he
had been previously convicted of at least one felony offense; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).

THIS IS A TRUE BILL.
Dated: September 15, 2021

 

 

 

s/Grand Jury Foreperson
GRAND JURY FOREPERSON
SAIMA S. MOHSIN
Acting United States Attorney
s/Anthony P. Vance s/Jule DePorre for
ANTHONY P. VANCE ANCA I. POP (P70032)
Assistant United States Attorney Assistant United State Attorney
Chief, Branch Offices 101 First Street, Ste. 200

Bay City, MI 48708
Telephone number: (989) 895-5712
email: anca.pop@usdoj.gov

 
Case 1:21-cr-20591-TLL-PTM ECF No. 1, PagelD.3 Filed 09/15/21 Page 3 of 3

Companion Case information MUST be completed by AUSA and initialed

i istri + as : 1:21-cr-20591
United States District Court Criminal Case Co\ Case: 1:21-
Eastern District of Michigan Judge: Ludington, Thomas L.
MJ: Morris, Patricia T.

: ae . _ . Filed: 09-15-2021
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to comp INDI USA v. SEALED MATTER {tt}

 

 

 

 

 

   

es Companion Case Number:

“Companion Case Information

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)*: Judge Assigned:
DO Yes X No AUSA’s Initials: AIP

 

 

 

Case Title: USA v. Nigel Gene Ingersoll

 

 

 

 

County where offense occurred: Otsego County Ic L E
Check One: X Felony C1 Misdemeanor C] Petty SEP 15 2021
U.S. DISTRICT C
X__Indictment/ Information --- no prior complaint. FLINT, MICHIGAN
Indictment/ Information --- based upon prior complaint [Case number:]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

 

 

Superseding to Case No: Judge:
Oo Corrects errors; no additional charges or defendants.
O] Involves, for plea purposes, different charges or adds counts.
7 Embraces same subject matter but adds the additional defendants or charges below:
Defendant name Charges Prior Complaint {if applicable}

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

s/Jules DePorre for
Date: September 15, 2021 Anca |. Pop
Assistant United States Attorney
101 First Street, Suite 200, Bay City, MI 48708
Phone: 989-895-5712
Fax: 989-895-5790
E-Mail address: anca.pop@usdoj.gov
Attorney Bar #: P-70032

 

* Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have alreacy been terminated.

 

 
